Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1, the limitation “constructing a map expressed in ply units of the surface to be inspected by applying the foregoing analysis to all pixels” and “estimating a level of machining quality from the map produced” are not sufficiently supported in the specification.  The link between determining pixel brightness and thereby resin locations and then a map of ply units is missing.  It is unclear exactly what “ply units” are and doesn’t seem to be a common phrase in the art. Additionally, the previous methods steps only provide for 
All other claims are dependent on claim 1 and fail to correct the deficiency so are likewise rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the phrase “surface distribution of the ply” is unclear.  It is unclear what exactly is being expressed, whether it be the ply orientation, like the resin orientation or some other feature of the ply.  Clarification is required. 
With respect to claim 4, the phrase “machined depth” lacks antecedent basis.  Clarification is required.  
With respect to claim 5, the limitation “coinciding with ply orientations” is unclear if it is referring to the regular polyhedron being aligned with ply orientations or the light walls or linear lighting strips.  Clarification 
With respect to claim 9, the limitation discloses “the light sources have a spectral band, the walls have orientations and therefore….” the lighting and camera “have optical characteristics, in particular characteristics of filtering by a polarized filter.”  It is unclear how the spectral band and orientation of the light results in filtering by a polarized filter.  Clarification is required to connect the unrelated characteristics.  Additionally, the limitation “adapted to a machined multilayer material” is indefinite.  It isn’t clear exactly what is required for the inspection system to be adapted to a machined multilayer material.  Clarification is required.

Allowable Subject Matter
Claims 1-10 seem to overcome prior art and would potentially be allowed if amended to overcome the rejections under 35 USC 112 above.  However, with any claim amendment to correct the deficiencies, the examiner will be required to do a further search and consideration of prior art.  Currently, the best prior art available to the examiner is the following:
U.S. Patent #10,343,352 discloses a fiber reinforced resin material inspection device comprising capturing images at different angles with linear light however fails to disclose differentiating pixels with same brightness in all directions as resin. 
U.S. Patent #6,871,684 discloses a system for identifying defects in a composite structure comprising illuminating a surface with lines of LEDs from different directions and imaging from a central camera however fails to define the processing of the collected information per the claim limitations. 
U.S. Patent #9,618,459 discloses a method for composite quality assurance comprising processing pixel by pixel intensity information however fails to differentiate resin versus ply directions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877